Citation Nr: 0109273	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  97-10 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than August 8, 
1996, for the assignment of a 10 percent rating for impaired 
hearing, bilateral.

2.  Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss disability, evaluated as 10 
percent disabling, prior to December 1996.

3.  Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss disability, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1959 until June 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the San 
Juan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notified the veteran in November 
2000 that the Board had concerns regarding the timeliness of 
his appeal of the earlier effective date issue.  However, on 
review, the Board notes that the veteran's April 1997 
substantive appeal was filed timely, and is sufficient to 
perfect his appeal to the Board as to this issue.  


FINDINGS OF FACT

1.  On August 8, 1996, the RO received the veteran's claim 
requesting an increased rating for impaired hearing, 
bilateral.

2.  Clinical findings on VA audio compensation examination 
conducted in October 1996 reflected increased hearing loss 
pursuant to the schedular criteria sufficient to entitle the 
veteran to a 10 percent rating.

3.  The evidence of record does not establish that the 
veteran's hearing loss was 10 percent disabling within the 
one year period prior to receipt of the August 1996 claim 
requesting increased compensation for the hearing loss 
disability.

4.  The veteran's bilateral hearing loss disability has been 
shown to be productive of no more than Level IV hearing in 
the right ear and Level V hearing in the left ear between 
August 1996 and December 1999.  

5.  The veteran's bilateral hearing loss disability is 
currently productive of no more than Level V hearing in each 
ear.  


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than August 8, 
1996, for the award of a 10 percent rating for bilateral 
impaired hearing is not shown.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(1) (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss disability between August 1996 and 
December 1999 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2000).  

3.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The veteran maintains that he is entitled to an earlier 
effective date for the assignment of a higher evaluation for 
bilateral impaired.  He points out that since service 
discharge, he has suffered from decreased hearing.  

VA regulations provide that an effective date for the award 
of increased benefits is the "date of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  The regulations, however, also stipulate that 
an effective date for an increase in disability compensation 
is the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2); see 
also 38 U.S.C.A. § 5110(b)(2).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).

Based on inservice and post service diagnoses of bilateral 
hearing loss, a December 1964 rating action granted service 
connection for bilateral hearing loss at a noncompensable 
evaluation.

The veteran claims that he should be granted an earlier 
effective date for the assignment of a 10 percent evaluation 
at least to 1989 when he filed a claim for increased 
benefits.  In May 1989, the RO received the veteran's claim 
for an increased rating for bilateral hearing loss.  A 
February 1990 rating decision denied an increased rating for 
impaired hearing.  The veteran was notified of this action 
the next month.  In June 1990, the veteran submitted two 
separate notice of disagreements (NOD) as well as additional 
medical records.  A statement of the case (SOC) was issued in 
August 1990. 

Thereafter, the RO received a claim for an increased rating 
for hearing loss in December 1994.  As the this statement was 
received well beyond a year of the notification of the 
February 1990 rating action and beyond 60 days of the 
issuance of the SOC, the February 1990 rating decision is 
final.  See 38 U.S.C.A. § 7105.

Consequently, the December 1994 statement is considered the 
date of a new claim.  An August 1995 rating action again 
denied an increased rating for hearing loss.  The RO issued 
notification of the denial in a letter dated August 8, 1995.  
The veteran failed to pursue this claim.  As the veteran did 
not perfect a timely appeal from this decision, it is also 
final.

On August 8, 1996, the RO received a statement from the 
veteran in which he presented arguments regarding his hearing 
loss.  The RO determined that this statement was a new claim 
for increased benefits.  

It follows that, while the veteran has alleged that his 
hearing disability was compensably disabling essentially 
since 1989, he is precluded by virtue of the February 1990 
and August 1995 final rating decisions from being awarded an 
effective date for a compensable evaluation for hearing loss 
more than a year earlier than August 1996, which is the date 
of his new claim.  

The Board notes that the veteran's August 1996 statement was 
received exactly one year from the notification of the August 
1995 denial of an increased rating.  The veteran did not make 
it clear whether he wanted to reopen a new claim or whether 
he was expressing disagreement with the August 1995 rating.  
However, even assuming that this is a NOD, and that the date 
of the veteran's claim was December 1994 (when he applied for 
benefits), this would not benefit the veteran because, as 
explained below, the facts do not show his hearing loss was 
compensable prior to the effective date currently assigned.

Subsequent to the veteran's August 1996 claim for an 
increased rating for the hearing disability, the RO in 
December 1996 granted a 10 percent evaluation for the hearing 
disability, effective from August 8, 1996.  This was based on 
a VA examination in October 1996.  As the RO set August 8, 
1996, as the effective date of the 10 percent disability 
evaluation for impaired hearing, the Board must determine 
whether it was factually ascertainable that there was an 
increase in his hearing disability within one year before 
August 8, 1996.  

The Board finds that there is no relevant medical evidence 
for this period of time that shows that the veteran's hearing 
loss was compensable earlier than August 1996.  VA outpatient 
reports dated in 1994 were submitted into the record, but 
none of these reports contains any findings regarding his 
hearing loss disability.  The veteran underwent VA 
examination in April 1995; however, the medical evidence 
failed to show a compensable hearing loss.  The only other 
evidence of record is the statement of the veteran.  Clearly, 
this cannot be used as a basis to award an earlier effective 
date for the 10 percent rating for the hearing loss 
disability, as medical examination findings are required to 
demonstrate entitlement to a higher schedular rating.  Thus, 
the Board is unable to conclude that there was an increase in 
his disability before August 1996.  The evidence establishes 
that the date of the claim in August 1996 is the earliest 
date that may be assigned for the increased rating.  
Accordingly, the effective date of the award of a 10 percent 
evaluation for the hearing loss disability is properly August 
8, 1996.

As alluded to above by its citation, 38 C.F.R. § 3.155 is not 
for application in this case because there is no evidence 
that any prior communication or action from either the 
veteran, his representative or a Member of Congress or some 
other person acting as his friend was submitted that could 
reasonably be interpreted as reflecting an intent to file an 
informal claim for an increased rating for the hearing loss 
disability.  Moreover, prior to the RO's receipt of the 
October 1996 VA compensation examination, there is no 
evidence that a report of examination or hospitalization was 
received by VA within the one year period prior to receipt of 
the August 1996 claim that could reasonably be interpreted as 
reflecting an intent to file an informal claim for the 
benefits in question.  See 38 C.F.R. § 3.157 (2000).

Increased Rating

The veteran also asserts that his bilateral hearing loss 
disability merits a higher evaluation as it is manifested by 
significant audiological impairment and requires the use of 
hearing aids.  As noted above, in December 1964 the RO 
established service connection for bilateral sensorineural 
hearing loss disability and assigned a noncompensable 
evaluation for that disorder.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  On June 10, 1999, 
VA amended the portions of the Schedule For Rating 
Disabilities applicable to bilateral hearing loss disability.  
In a precedent opinion dated April 10, 2000, the VA General 
Counsel concluded that when a provision of the rating 
schedule is amended while a claim for an increased evaluation 
under that provision is pending, the Board should first 
determine whether the amended regulation is more favorable to 
the veteran.  If so, the retroactive application of the 
amended regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that the VA may award an increased evaluation based 
on a change in the regulation retroactive to, but no earlier 
than, the effective date of the amended regulation.  In such 
situations, the Board should apply the prior version of the 
regulation for the period prior to the amendment and utilize 
the amended regulation for the period on and after the 
effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The June 1999 amendment made no substantive changes that 
would alter the outcome of the veteran's claim.  As neither 
version of the rating schedule is more favorable to outcome 
of the veteran's claim, the Board will apply the amended 
regulation.

Under the amended rating schedule, disability evaluations for 
bilateral hearing loss disability range from noncompensable 
to 100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  The 
evaluations derived from the schedule are intended to make 
allowance for improvement by hearing aids.  Hearing 
impairment will be evaluated solely on pure tone averages 
when either the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz are 55 decibels or more, the level of hearing 
impairment will be determined based on either the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second or solely on pure tone 
averages, whichever results in the higher auditory acuity 
level.  Each ear will be evaluated separately.  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the appropriate evaluation 
will be determined based on either the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second or solely on pure tone averages, 
whichever results in the higher auditory acuity level.  The 
resulting auditory acuity level will then be elevated to the 
next higher auditory acuity level.  Each ear will be 
evaluated separately.  38 C.F.R.§ 4.86.

Also, during the pendency of the appeal, the RO in December 
1996 increased the evaluation for the hearing disability to 
10 percent (effective August 1996) and in March 2000, to 20 
percent (effective December 1999).  Although the RO increased 
the rating for the veteran's disability during the appeal, 
the issue of entitlement to a higher rating remains on 
appeal, as the veteran has not indicated his desire to 
withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The Board has evaluated the veteran's increased rating claim 
during the appropriate time periods.

August 1996 to December 1999

The report of the April 1995 VA examination for compensation 
purposes notes that the veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
60
65
LEFT
40
60
60
65

The examiner noted that language difficulties made use of 
both pure tone average and speech discrimination 
inappropriate.  In the right ear, the pure tone air 
conduction thresholds showed moderate to moderately severe 
sensorineural hearing loss from 500 Hz. to 4000 Hz.  There 
was mild to moderately severe sensorineural hearing loss from 
500 Hz. to 4000 Hz., in the left ear.  The VA audiological 
evaluation established Level II hearing in the right ear and 
Level IV hearing in the left ear, which equates to a non-
compensable evaluation.

The examiner reported the following pure tone thresholds in 
decibels at an October 1996 VA audiological evaluation:




HERTZ



1000
2000
3000
4000
RIGHT
25
45
65
60
LEFT
40
70
70
70

These findings reflect an average pure tone threshold of 48 
decibels in the right ear and 62 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 70 percent in the left ear.  The 
examiner reported the pure tone air conduction thresholds in 
the right ear showed normal hearing loss from 500 Hz. to 1000 
Hz. with mild to moderately severe sensorineural hearing 
loss.  There was mild to moderately severe sensorineural 
hearing loss from 500 Hz. to 4000 Hz., in the left ear.  Word 
recognition was decreased in both ears.  

In December 1996, the RO increased the evaluation for the 
veteran's bilateral hearing loss disability from 
noncompensable to 10 percent.  These pure tone thresholds 
yield hearing at Level IV in the right ear and Level V in the 
left ear, which is considered 10 percent disabling.

Subsequent to December 1999

At a December 1999 VA audiology evaluation, the examiner 
reported the following pure tone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
65
60
LEFT
40
65
70
75

These findings reflect an average pure tone threshold of 50 
decibels in the right ear and 63 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 70 percent in the left ear.  The 
examiner reported that the pure tone air conduction 
thresholds in the right ear showed normal hearing at 500 Hz. 
with mild to moderately severe sensorineural hearing loss 
from 1000 Hz. to 4000 Hz.  There was reduced speech 
recognition ability and normal middle ear function.  In the 
left ear, there was mild to severe sensorineural hearing loss 
from 500 Hz. to 4000 Hz.  There was reduced speech 
recognition ability and normal middle ear function in each 
ear.  In March 2000, the RO increased the evaluation for the 
veteran's bilateral hearing loss disability from 10 to 20 
percent, effective December 1999.  These pure tone thresholds 
yield hearing at Level V in each ear, which is considered 20 
percent disabling.

The Court has clarified that the "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board finds the results of specific testing 
conducted by skilled individuals to be more probative than 
the lay opinions.  The clinical findings fall directly within 
the criteria for a 10 percent evaluation prior to December 
1999 and a 20 percent evaluation thereafter, under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100.  Therefore, the Board concludes that an evaluation in 
excess of 10 percent prior to December 1999 and a current 
evaluation in excess of 20 percent are not warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1994) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In particular, the 
evidence does not suggest that the veteran's bilateral 
hearing loss is productive of such an exceptional or unusual 
disability picture so as to render impractical the 
applicability of the regular schedular standard and thereby 
warrant the assignment of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  

At a hearing in August 1997, the veteran testified that he 
needed a hearing aid to distinguish sounds and that people 
have to raise the volume of their voices to a higher level 
than normal in order to speak to him.  He has not, however, 
required hospitalization for his hearing disability, nor does 
he require frequent treatment of this disorder.  Concerning 
industrial impairment, the veteran has offered very little in 
regard to the impact of his disorder on his employment.  More 
importantly, the veteran has not produced objective evidence 
that would indicate that his service-connected disability 
interferes with his employment to such an extent that he is 
entitled to extraschedular consideration.  His hearing 
limitations, as measured on examination and as described by 
the veteran, do not suggest the marked interference with 
employment that would support the assignment of an 
extraschedular rating.


ORDER

Entitlement to an effective date earlier than August 8, 1996, 
for the assignment of a 10 percent rating for impaired 
hearing, bilateral, is denied.

An increased evaluation for the veteran's bilateral 
sensorineural hearing loss disability prior to December 1999, 
is denied.  

An increased evaluation for the veteran's bilateral 
sensorineural hearing loss disability subsequent to December 
1999, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

